DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed after the mailing date of the Non-Final Rejection on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03/03/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first fine thread” and “a second fine thread.” However, it is unclear what constitutes a “fine” thread. The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what dimensions are required for a 
Claim 1 further recites “an exit-side fine thread.” The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what dimensions are required for a thread to be considered “fine,” as the specification and the claims are silent to any specific dimensions. For the purposes of examination, any threaded portion will be interpreted as a “fine thread.”
Additionally, claim 1 recites that “the exit side fine thread of the fiber collimator can be screwed into the first fine thread of at least one further optical component of the modular system…” However, it is unclear if the claim positively requires a “further optical component,” and what should be considered a “second optical component.” Specifically, claim 1 requires a phase plate, beam expander, and aspherical focusing lens as optical components. It is unclear if the “further optical component” of claim 1 need actually be provided, as the claim merely requires the fiber collimator be “adapted to be screwed into…” such a structure. Moreover, it is unclear which optical component should be considered the second optical component. For the purposes of examination, any threaded fiber collimator will be interpreted as having a structure meeting the claimed requirements.
Claims 2 and 4-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-16 of copending Application No. 16/017,136 in view of Kirshner et al. (U.S. PG-Pub No. 2014/0285877; hereinafter – “Kirshner”).
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1, 10 and 16 require the recited top-hat beam shaper, beam expander, stops, and threads, meeting all of the structural requirements of the claim.
Regarding the limitation that the output beam density distribution has a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4, the co-pending application claims a top-hat beam shaper for transforming a Gaussian beam into a top-hat profile which would necessarily have the claimed plateau homogeneity and edge steepness. Nevertheless, the co-pending application fails to explicitly claim a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4.
However, Kirshner teaches a calibratable beam shaping system comprising at least one top-hat beam shaper (303, 403) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100) into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 (See e.g. Figs. 5D, 6, and 7; Paragraphs 0108-0116, 0130-0133, and 0146-0149) and at least one beam expander (302, 402) (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100).
Kirshner teaches the top-hat beam shaper forming light with this homogeneity and edge steepness as it “improves the accuracy and precision of the shaped beam as compared with the conventional intensity and phase beam shaping techniques, thus enabling use of beam shaping of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of reference application such that the beam has a homogeneity of at most 0.133 and an edge steepness of at least 0.4 as suggested by Kirshner as it “improves the accuracy and precision of the shaped beam as compared with the conventional intensity and phase beam shaping techniques, thus enabling use of beam shaping of the present invention in highly precise applications and/or in short wavelength ranges” in order to provide “improved energetic efficiency which is associated with an improved optical transmission of the beam shaping system as compared with other beam shaping techniques, such as attenuation based beam shapers” and thus “a novel beam shaping technique that is capable of shaping the intensity distribution and the wave-front of coherent light beams with high precision and minimal losses,” as taught by Kirshner (Paragraphs 0006, 0011, and 0017), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, instant claims 2 and 4-7 are fully encompassed by reference claims 2-8 and 11-15.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiontke et al (U.S. PG-Pub No. 2016/0161751; hereinafter  - “Kiontke”) in view of Kirshner et al. (U.S. PG-Pub No. 2014/0285877; hereinafter – “Kirshner”) and Schuermann et al. (U.S. Patent No. 8,415,584; hereinafter – “Schuermann”), or, alternatively, Kirshner in view of Kiontke and Schuermann.
Regarding claim 1, Kiontke teaches a modular system comprising as optical components:
at least one top-hat beam shaper (1) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 wherein, according to DIN EN ISO 13694:2016-08, plateau homogeneity is defined as the ratio between the full-width at half-maximum of the peak of the energy density histogram ΔEFWHM relative to the peak energy Emax, ΔEFWHM/Emax and wherein edge steepness is defined as the normalized difference between clip-level irradiation areas with clip-level energy density values above η∙Emax and above ε∙Emax, respectively, wherein η, ε are chosen according to 0 ≤ η < ε < 1 (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and

a second beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength, by a second magnitude different from the first magnitude (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and
at least one collimator (1) with an entrance-side receptacle for receiving light (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091);
wherein the top-hat beam shaper, the first beam expander, and the second beam expander are each mounted in at least one tubular housing arranged coaxially to the optical axis (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0071-0074, 0082-0083, and 0091), and
wherein concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within a divergence, that causes a deviation of the outgoing wavefront that is beyond the deviation caused by diffraction limitation (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097),
wherein the at least one collimator (1) is mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the at least one collimator, an exit 
Regarding the limitation that the output beam density distribution has a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4, Kiontke teaches a top-hat beam shaper for transforming a Gaussian beam into a top-hat profile (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015 and 0071-0074) which would necessarily have the claimed plateau homogeneity and edge steepness. Nevertheless, Kiontke fails to explicitly disclose a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4.
However, Kirshner teaches a calibratable beam shaping system comprising at least one top-hat beam shaper (303, 403) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100) into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 (See e.g. Figs. 5D, 6, and 7; Paragraphs 0108-0116, 0130-0133, and 0146-0149) and at least one beam expander (302, 402) (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100).
Kirshner teaches the top-hat beam shaper forming light with this homogeneity and edge steepness as it “improves the accuracy and precision of the shaped beam as compared with the conventional intensity and phase beam shaping techniques, thus enabling use of beam shaping of the present invention in highly precise applications and/or in short wavelength ranges” (Paragraph 0011) in 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke such that the beam has a homogeneity of at most 0.133 and an edge steepness of at least 0.4 as suggested by Kirshner as it “improves the accuracy and precision of the shaped beam as compared with the conventional intensity and phase beam shaping techniques, thus enabling use of beam shaping of the present invention in highly precise applications and/or in short wavelength ranges” in order to provide “improved energetic efficiency which is associated with an improved optical transmission of the beam shaping system as compared with other beam shaping techniques, such as attenuation based beam shapers” and thus “a novel beam shaping technique that is capable of shaping the intensity distribution and the wave-front of coherent light beams with high precision and minimal losses,” as taught by Kirshner (Paragraphs 0006, 0011, and 0017), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Kiontke and Kirshner fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side 
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the  In re Stevens, 101 USPQ 284 (CCPA 1954).
Alternatively, Kirshner teaches a modular system comprising as optical components:
at least one top-hat beam shaper (303, 403) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 (See e.g. Figs. 3-7; Paragraphs 0063, 0090, 0098-0100, 0108-0116, 0130-0133, and 0146-0149); and
at least one beam expander (302, 402) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100),
wherein the top-hat beam shaper and beam expander are mounted in a tubular housing arranged coaxially to the optical axis (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100).
Kirshner fails to explicitly disclose that concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component 
However, Kiontke teaches a refractive beam shaper comprising optical components and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kirshner with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand,  In re Stevens, 101 USPQ 284 (CCPA 1954).
Kirshner and Kiontke fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence.
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such 
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kirshner with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified,” as in Schuermann (C. 1, L. 47-50; C. 2, L. 5-19), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 2, Kiontke in view of Kirshner and Schuermann or Kirshner in view of Kiontke and Schuermann teaches the modular system according to claim 1, as above.
Kiontke further teaches that the first beam expander and the second beam expander are set up for a cascaded arrangement (See e.g. Figs. 8 and 11; Paragraphs 0087-0090).
Regarding claim 4, Kiontke in view of Kirshner and Schuermann or Kirshner in view of Kiontke and Schuermann teaches the modular system according to claim 1, as above.
Kiontke further teaches a third beam expander, wherein the first beam expander has a magnification of 1.5, the second beam expander has a magnification of 1.75, and the third beam expander has a magnification of 2.0 and that a magnification can be adjusted to be up to 3.5 (Paragraphs 0024-0027).
Kiontke teaches these expanders “in order to obtain a higher flexibility in the choice of the magnification” (Paragraph 0026) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke or Kirshner such that the expanders have magnifications of 1.5, 1.75, and 2.0 as suggested by Kiontke “in order to obtain a higher flexibility in the choice of the magnification” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Kiontke in view of Kirshner and Schuermann or Kirshner in view of Kiontke and Schuermann teaches the modular system according to claim 1, as above.
Kiontke further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Regarding claim 6, Kiontke in view of Kirshner and Schuermann or Kirshner in view of Kiontke and Schuermann teaches the modular system according to claim 1, as above.
Kiontke further teaches at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop position, in which a stop of the threaded adapter contacts and orients a stop of the mounted optical component such that the longitudinal axis of the threaded adapter is aligned with the optical axis of the mounted optical component within the diffraction-limited divergence of the optical component (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Regarding claim 7, Kiontke in view of Kirshner and Schuermann or Kirshner in view of Kiontke and Schuermann teaches the modular system according to claim 1, as above.
.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Specification – Fig. 1; Paragraphs 0011 and 0040; hereinafter – “AAPA”) in view of Kiontke or, alternatively, Kiontke in view of AAPA.
Regarding claim 1, AAPA discloses a modular system (Fig. 1: “top-hat beam shaper 1”, [0038], line 2; and “tubular housing 2”, [0039], lines 2-3) comprising as optical components:
at least one top-hat beam shaper (Fig.1: 1.2, “top-hat beam shaper 1”, [0040]) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile (Fig.1: “Lenses 1.1, 1.2 are arranged concentric to optical axis X and shaped such that an input light beam ES, collimated to optical axis X, with a beam density distributed as a function of the distance to optical axis X according to a Gaussian profile is transformed into an output beam bundle having a top-hat profile.”, [0040]) with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4, wherein, according to DIN EN ISO 13694:2016-08, plateau homogeneity is defined as the ratio between the full-width at half-maximum of the peak of the energy density histogram ΔEFWHM relative to the peak energy Emax, ΔEFWHM/Emax and wherein edge steepness is defined as the normalized difference between clip-level irradiation areas with clip-level energy density values above η∙Emax and above ε∙Emax, respectively, wherein η, ε are chosen according to 0 ≤ η < ε < 1  (Paragraph 0040); and
at least one beam expander (Fig. 1: 1.1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength (See Fig. 1; Paragraph 0040),

AAPA fails to explicitly disclose that concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence.
However, Kiontke teaches a refractive beam shaper comprising optical components and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of AAPA with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
AAPA and Kiontke fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical 
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of AAPA with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and  In re Stevens, 101 USPQ 284 (CCPA 1954).
Alternatively, Kiontke teaches a modular system comprising as optical components:
at least one top-hat beam shaper (1) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 wherein, according to DIN EN ISO 13694:2016-08, plateau homogeneity is defined as the ratio between the full-width at half-maximum of the peak of the energy density histogram ΔEFWHM relative to the peak energy Emax, ΔEFWHM/Emax and wherein edge steepness is defined as the normalized difference between clip-level irradiation areas with clip-level energy density values above η∙Emax and above ε∙Emax, respectively, wherein η, ε are chosen according to 0 ≤ η < ε < 1 (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and
a first beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091);
a second beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength, by a second magnitude different from the first magnitude (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and

wherein the top-hat beam shaper, the first beam expander, and the second beam expander are each mounted in at least one tubular housing arranged coaxially to the optical axis (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0071-0074, 0082-0083, and 0091), and
wherein concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within a divergence, that causes a deviation of the outgoing wavefront that is beyond the deviation caused by diffraction limitation (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097),
wherein the at least one collimator (1) is mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the at least one collimator, an exit side stop (8, 7, 18) and an exit-side fine thread (7, 13, 18) are arranged such that the exit side fine thread of the collimator can be screwed into the first fine thread of at least one further optical component of the modular system, mounted in a tubular housing, to a stop position in which the exit-side stop of the collimator contacts and orients the first stop of the further optical component such that the optical axes of the collimator and the further optical component are aligned within a divergence that causes a deviation of the outgoing wavefront that is beyond the deviation caused by diffraction limitation (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).

However, AAPA teaches that top-hat beam shapers with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 “are known from the prior art” (Paragraph 0040) and teaches that beam shapers suitable as top-hat beam shapers have this homogeneity and edge steepness “according to the standard DIN EN ISO 13694:2016-08 ‘Optics and photonics – Laser and laser-related equipment – Test methods for laser beam power (energy) density distribution.’”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke such that the beam shaper has a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 as suggested by AAPA, since such beam shapers are known in the art and have the required homogeneity and edge steepness to satisfy industry standards (Paragraphs 0011 and 0040).
Kiontke and AAPA fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical 
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 2, AAPA in view of Kiontke and Schuermann and Kiontke in view of AAPA and Schuermann teach the modular system according to claim 1, as above.
Kiontke further teaches at least two beam expanders (1) set up for a cascaded arrangement (See e.g. Figs. 8 and 11; Paragraphs 0087-0090).
Regarding claim 4, AAPA in view of Kiontke and Schuermann and Kiontke in view of AAPA and Schuermann teach the modular system according to claim 1, as above.
Kiontke further teaches a third beam expander, wherein the first beam expander has a magnification of 1.5, the second beam expander has a magnification of 1.75, and the third beam expander has a magnification of 2.0 and that a magnification can be adjusted to be up to 3.5 (Paragraphs 0024-0027).
Kiontke teaches these expanders “in order to obtain a higher flexibility in the choice of the magnification” (Paragraph 0026) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, AAPA in view of Kiontke and Schuermann and Kiontke in view of AAPA and Schuermann teach the modular system according to claim 1, as above.
Kiontke further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Regarding claim 6, AAPA in view of Kiontke and Schuermann and Kiontke in view of AAPA and Schuermann teach the modular system according to claim 1, as above.
Kiontke further teaches at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop 
Regarding claim 7, AAPA in view of Kiontke and Schuermann and Kiontke in view of AAPA and Schuermann teach the modular system according to claim 1, as above.
Kiontke further teaches that the top-hat beam shaper, the first beam expander and the second beam expander are each individually mounted in a separate tubular housing arranged coaxially to the optical axis (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Response to Arguments
Applicant's arguments, see page 9, filed 03/03/2021, with regard to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that “Applicants have amended the claims to address each informality identified by the Examiner” and as a result the claims are definite. However, Examiner respectfully disagrees.
Specifically, the terms “a first fine thread” and “a second fine thread” remain indefinite as detailed previously and above. Additionally, the limitations “an exit-side fine thread” and “the exit side fine thread of the fiber collimator can be screwed into the first fine thread of at least one further optical component of the modular system…” remain indefinite as detailed previously and above. Applicants amendments have not addressed these limitations, and as such, the rejections are maintained.
Applicant's arguments, see page 10, filed 03/03/2021, with regard to the double patenting rejection have been fully considered but they are not persuasive.

It has been held that “A rejection based on a nonstatutory type of double patenting can be avoided by filing a terminal disclaimer in the application or proceeding in which the rejection is made.” In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Knohl, 386 F.2d 476, 155 USPQ 586 (CCPA 1967); and In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) (See MPEP 804.02.II, emphasis added).
Specifically, “A terminal disclaimer filed to obviate a nonstatutory double patenting rejection is effective only with respect to the application identified in the disclaimer, unless by its terms it extends to continuing applications” (See MPEP 804.02.II). Moreover, “as a terminal disclaimer is only effective in the application in which it is filed, it is necessary to require that the terminal disclaimer be filed in each application and/or patent that is subject to the common ownership requirement in order to provide complete notice to the public of this obligation” (See MPEP 804.02.VI).
As such, given that there is no terminal disclaimer filed in the instant application, and the claims remain patentably indistinct, as detailed above, the double patenting rejection is maintained.
Applicant's arguments, see pages 10-13, filed 03/03/2021, with regard to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach the limitation of “wherein the at least one fiber collimator is mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from the optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the at least one fiber collimator, an exit side stop and an exit-side fine thread are arranged such that the exit side fine thread of the fiber collimator can be screwed into the first fine thread of at least one further optical component of the 
First, Examiner notes that the limitations of the “fine threads” are indefinite as detailed previously and above. As such, these limitations are given the broadest reasonable interpretation in light of the specification as best understood.
Next, Applicant argues that “Kiontke fails to disclose fine threads” since Kiontke teaches “a bayonet lock or a screw connection for simple handling, yet do not teach or suggest the use of fine threads.” However, Examiner maintains that the screw connection as identified by Applicant and detailed in e.g. Paragraph 0036 of Kiontke clearly reads on the broadest reasonable interpretation of “fine threads.” Moreover, Kiontke explicitly teaches that elements 7 are “external threads” and elements 6 are “corresponding internal threads” (See e.g. Paragraphs 0087 and 0093). Thus, Kiontke clearly teaches the required fine threads.
No special definition of “fine thread” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  Moreover, such a term is indefinite as it is unclear what constitutes a “fine” thread. It is noted that the feature upon which applicant relies (i.e., “fine threads”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “fine threads,” which states/seems to imply that the threads of Kiontke cannot be “fine threads.”  However, the specification is silent as to what constitutes a “fine thread”; the specification does not 
Further, Applicant argues that Schuermann “teaches how to modify a fiber collimator, yet fails to teach how to combine such a fiber collimator with other optical components of a modular system.” However, Examiner respectfully disagrees.
Specifically, Schuermann explicitly teaches “a fiber connection module serving for accommodating a fiber end which “has a screw adapter 202 on its top side, which is preferably the beam entrance side in a state connected to other functional modules, owing to the easier mounting. In the present exemplary embodiment of the basic module 200, the screw adapter 202 comprises four threaded pins 204 which extend away perpendicularly from an end surface 206 and are arranged at the respective corners of the basic module 200, which is shaped rectangularly in a plan view (FIG. 2C)” and further that “ring-shaped projection 214 is furthermore provided on the surface 206 of the top side of the basic module 200, said projection surrounding the beam passage region 102 and fitting with regard to its dimensions into a cutout 216 in the underside of the basic module 200 in order thus to provide a plug connection between ring-shaped projection 214 and circular cutout 216 when a plurality of basic modules 200 are connected” (C. 5, L. 6-57).
Applicant further argue that “neither the collimator lens (16a, b, c) nor the collimator module (106) can be equated to the claimed fiber collimator, as the lack an entrance-side fiber receptacle for receiving an optical fiber.” However, Examiner respectfully disagrees since Schuermann explicitly discloses in C. 6, L. 24-27 that “the insert 302 can carry an optical component in this case, wherein the use of the z adjustment module 300 is particularly preferred for the mount of a collimator lens or of a fibre bush for mounting the fibre end of the fibre 12.” Thus, since any of the collimators 16a, 16b, 16c, or 106 is provided within “A functional module 100 configured as a basic module 200” (C. 5, L. 25-26) or “A functional module embodied as a z adjustment module 300” (C. 6, L. 14-18) which has a structure 
Thus, Schuermann clearly teaches that the module which includes a fiber collimator is combined with additional optical elements via “fine threads” as required by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896